Name: Decision No 5/95 of the ACP-EC Council of Ministers of 3 November 1995 updating the list of least- developed ACP States in Article 330 (1) of the fourth LomÃ © Convention
 Type: Decision
 Subject Matter: economic conditions;  European construction;  international affairs;  economic geography
 Date Published: 1995-12-30

 Avis juridique important|21995D1230(08)Decision No 5/95 of the ACP-EC Council of Ministers of 3 November 1995 updating the list of least- developed ACP States in Article 330 (1) of the fourth LomÃ © Convention Official Journal L 327 , 30/12/1995 P. 0031 - 0031DECISION No 5/95 OF THE ACP-EC COUNCIL OF MINISTERS of 3 November 1995 updating the list of least-developed ACP States in Article 330 (1) of the fourth LomÃ © Convention (95/583/EC)THE ACP-EC COUNCIL OF MINISTERS,MEETING in RÃ ©duit, Mauritius, from 3 to 4 November 1995,NOTING that the fourth LomÃ © Convention signed on 15 December 1989 provided for special measures to help the least-developed, landlocked and island ACP States overcome the difficulties facing them;NOTING that the Resolution adopted by it in Brussels on 19 May 1993 called for cooperation between the EEC and the least-developed, landlocked and island ACP States to be evaluated in accordance with Article 326 (6) of the Convention;NOTING that the Resolution adopted by it in Mbabane on 19 May 1994 taking note of the joint report drawn up on the evaluation study by the Development Finance Committee called for the timely redefinition of the category of LDCs using criteria similar to those used by the United Nations based, in particular, on population size, a quality of life indicator and a composite economic indicator, in order to obtain a consistent list that will be regularly and automatically revised according to the arrangements for inclusion on and graduation from the list of LDCs of the United Nations;NOTING that the UN criteria and arrangements referred to are those adopted by the UN General Assembly in Resolution No 46/206 of 20 December 1991 and included in the UN Economic and Social Council's Decision 1991/275 of 26 July 1991;NOTING that these criteria and arrangements have recently been confirmed by the UN General Assembly in its Resolution No 49/133 of 19 December 1994;WHEREAS these criteria and arrangements may therefore be used, subject to their amendment by the General Assembly, for the regular revision and updating of the list of ACP States in Article 330 (1) of the Convention, as requested by the Council of Ministers in its Resolution of 19 May 1994;WHEREAS the UN General Assembly has also decided, on the basis of these criteria and arrangements (Resolution No 49/133 of 19 December 1994), to amend the list of least-developed countries by including Angola and Eritrea and removing Botswana;HAVING REGARD TO Article 330 (2) of the Convention,HAS DECIDED AS FOLLOWS:Article 1Angola, Liberia, Madagascar, ZaÃ ¯re and Zambia shall be included in the list of ACP States in Article 330 (1) of the Convention.Article 2Antigua and Barbuda, Belize, Botswana, Dominica, Grenada, St Kitts and Nevis, St Lucia, St Vincent and the Grenadines, Seychelles, Swaziland and Tonga graduate from the list of ACP States in Article 330 (1) of the Convention.Article 3This Decision shall enter into force on the third day following its publication in the Official Journal of the European Communities. However, with regard to Articles 189 (3), 196 (2) and 197 (3) and (4) of the Convention relating to Stabex, this Decision shall only apply from 1 January 1996.Done at Brussels, 3 November 1995.For the ACP-EC Council of MinistersThe PresidentL. ATIENZA SERNA